Exhibit 10.1

SECOND EXTENSION AGREEMENT, as of January 1, 2012 (the “Second Extension
Agreement”), between News America Incorporated, a Delaware corporation (“NAI”),
and Arthur M. Siskind (the “Executive”), extending the RESTATED EMPLOYMENT
AGREEMENT, dated January 1, 2005 (the “Restated Agreement”) between NAI and the
Executive and the EXTENSION AGREEMENT, dated April 17, 2008, between NAI and the
Executive.

WHEREAS, under the terms of the Extension Agreement the Executive’s employment
is to terminate on December 31, 2011, and NAI and the Executive desire to extend
the term of Executive’s employment for a one-year term commencing on January 1,
2012 and ending on December 31, 2012 (the “Second Extended Term”); and

WHEREAS, NAI and Executive desire to enter into the Second Extension Agreement
for the purpose of setting forth the applicable terms and conditions of
Executive’s employment by NAI during the Second Extended Term.

NOW, THEREFORE, in consideration of the promises and mutual agreements
hereinafter contained, the parties hereto agree as follows:

WHEREAS, the Company and the Executive desire to enter into this Second
Extension Agreement for the purpose of setting forth the applicable terms and
conditions of Executive’s employment by NAI during the Second Extended Term.

 

  A. Term. “Term of Employment” as used herein shall mean the Second Extended
Term; provided, however, if the Term of Employment is terminated earlier than
December 31, 2012 as provided for herein or in the terms of the Restated
Agreement or the Extension Agreement which remain applicable during the Second
Extended Term, the Term of Employment shall mean the period from January 1, 2012
through the effective date of such earlier termination.



--------------------------------------------------------------------------------

  B. Duties. During the Second Extended Term, the Executive agrees that, in lieu
of being elected and serving as a member of the Board of Directors of News
Corporation, the Executive may be designated as a Director Emeritus of the
Board.

 

  C. Compensation. As compensation for his services during the Second Extended
Term, the Executive shall continue to receive the same base salary provided for
in the Extension Agreement (the “Base Salary”), to be paid in the same manner as
other senior executives of NAI are paid.

 

  D. Performance Share Units. Notwithstanding the provisions of Section 5 of the
Restated Agreement or Section C of the Extension Agreement, the Executive shall
have received and shall receive a Performance Share Unit award (“PSU”) on the
date PSUs were and will be granted in 2011 and 2012, each with a Target amount
of 100% of his then Base Salary. The PSUs granted in 2011 shall fully vest as of
June 30, 2012 provided that the Executive is employed by NAI as of such date and
the PSUs granted in 2012 shall fully vest as of December 31, 2012 provided that
the Executive is employed by NAI as of such date, but in each case shall not be
payable until the end of the applicable performance period.

 

  E.

Entire Agreement. Except to the extent specifically modified herein, the terms
and conditions set forth in the Restated Agreement and the Extension Agreement
are incorporated herein as if fully set forth and this Second Extension
Agreement, the Extension Agreement, the Restated Agreement, and the two letter
agreements (the “Letter Agreements”) from News Corporation to the Executive,
each dated March 1, 2000, relating to pension benefits, medical coverage, life
insurance and stock options, constitute the entire understanding between the
parties hereto with respect to the



--------------------------------------------------------------------------------

  Executive’s employment by NAI during the Second Extended Term. Except as
herein provided, this Second Extension Agreement supersedes and renders null and
void all prior agreements and any and all prior oral or written agreements,
understandings or commitments pertaining to the Executive’s employment by NAI
during the Second Extended Term. No waiver or modification of the terms or
provisions hereof shall be valid unless in writing signed by the party so as to
be charged thereby and then only to the extent therein set forth.

IN WITNESS WHEREOF, the parties hereto have affixed their signatures as of the
day and year first above written.

 

NEWS AMERICA INCORPORATED By:   /s/ David F. DeVoe

/s/ Arthur M. Siskind Arthur M. Siskind



--------------------------------------------------------------------------------

As an inducement to the Executive to enter into the foregoing Second Extension
Agreement, the undersigned hereby guarantees full performance of all of the
obligations of NAI and of any of their subsidiaries and divisions thereunder,
waiving exhaustion of remedies, including, without limitation, obligations with
respect to the election and/or designation of executive as a director and
officer to serve in the capacities and to have the duties set forth in Section 1
of the Restated Agreement. This guarantee shall continue hereafter with respect
to any amendments, modification, supplements or other changes made to or with
respect to the Extension Agreement.

 

NEWS CORPORATION By:   /s/ David F. DeVoe